DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

    Information Disclosure Statement

The information disclosure statement (IDS) submitted on 11/04/2020, 06/17/2020 and 01/15/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections

Claim 1 is objected to because of the following informalities: 
         	 Claim 1 in line 5, "a plurality of channels” should be replaced by” the plurality of channels ". 
        	 Claim 1 in line 6, ”:” (colon) should be replaced either by a comma (“,”) or by a semi-colon (“;”).
         	Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No.  10,728,802B. Although the claims at issue are not identical, they are not claim 1 is “anticipated by” claim 1 of U.S. Patent No.  10,728,802B.

Application No. 16/903,570 (Instant)
U.S. Patent No.  10,728,802B
1. A wireless communication device comprising: a transmitter configured to transmit first information to designate a first bandwidth narrower than a maximum available bandwidth extended based on a predetermined channel, and transmit second information to designate a plurality of channels including at least one channel different from a channel in the first bandwidth among a plurality of channels in the maximum bandwidth: and controlling circuitry configured to control the transmitter.
1. A wireless communication device which communicates with first terminals  compliant with a first standard, second terminals compliant with a second  standard and third terminals compliant with a third standard within a  communication group formed by the wireless communication device, comprising: transmitting circuitry configured to transmit a first frame that is a MAC  (Medium Access Control) frame to the first terminals, the second terminals, and  the third terminals, the first frame is a frame for notification of operation  information of the communication group and the first frame includes a first field, and at least one of a second field and a third field, the first field is  configured to include a first identifier of the first field and a first  information, the first information designating a first bandwidth equal to or  narrower than a maximum available bandwidth of the first terminal to the first  terminal in the communication group, the second field is configured to include  a second identifier of the second field and a second information used in  combination with the first information, the combination of the first  information and the second information designating a second bandwidth equal to  or narrower than a maximum available bandwidth of the second terminal to the  second terminal in the  communication group, and the third field is configured  to include a third identifier of the third field and a third information used  in combination with the first information, the combination of the first information and the third information designating: a third bandwidth to the  third terminal for use in the communication group if the third field exists in  the first frame and designating the second bandwidth to the third terminal for  use in the communication group if the third information does not exist in the first frame, the second bandwidth encompasses the first bandwidth, and the  controlling circuitry configured to control the transmitting circuitry,  wherein the first identifier can be interpreted by the first terminals, and the  second terminals and the third terminals, the second identifier can be  interpreted by the second terminals and the third terminals and cannot be  interpreted by the first terminals, and the third identifier can be interpreted by the third terminals and cannot be interpreted by the first terminals and the  second terminals, further wherein the first information causes the first  terminal having received the first frame to detect that a bandwidth available for the first terminal in the communication group is restricted to the first bandwidth, the combination of the first information and the second information  causes the second terminal having received the first frame to detect that a  bandwidth available for the second terminal in the .
 





Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 18 of U.S. Patent No.  10,728,802B. Although the claims at issue are not identical, they are not patentably distinct from each other because  claim 1 is “anticipated by” claim 18 of U.S. Patent No.  10,728,802B.

Application No. 16/903,570 (Instant)
U.S. Patent No.  10,728,802B
1. A wireless communication device comprising: a transmitter configured to transmit first information to designate a first bandwidth narrower than a maximum available bandwidth extended based on a predetermined channel, and transmit second information to designate a plurality of channels including at least one channel different from a channel in the first bandwidth among a plurality of channels in the maximum bandwidth: and controlling circuitry configured to control the transmitter.
18. A wireless communication method performed in a wireless communication device which communicates with first terminals compliant with a first standard, second terminals compliant with a second standard and third terminals compliant with a third standard within a communication group formed by the wireless communication device, the method comprising: transmitting a first frame that is a MAC (Medium Access Control) frame to the first terminals, the second terminals and the third terminals, the first frame is a frame for notification of operation information of the communication group and the first frame includes a first field, a second field and a third field, wherein the first field is configured to include a first identifier of the first field and a first information, the first information designating a first bandwidth equal to or narrower than a maximum available bandwidth of the first terminal to the first terminal as a bandwidth available in the communication group, wherein the second field is configured to include a second identifier of the second field and a second information used in combination with the first information, the combination of the first information and the second information designating a second bandwidth equal to or narrower than a maximum available bandwidth of the second terminal to the second terminal as a bandwidth available in the communication group, and wherein the third field is configured to include a third identifier of the third field and a third information used in combination with the first information, the combination of the first information and the third information designating a third bandwidth to the third terminal as a bandwidth available in the communication group if the third field exists in the first frame and, designating the second bandwidth to the third terminal for use in the communication group if the third information does not exist in the first frame, the second bandwidth encompasses the first bandwidth, and, the third bandwidth is broader than each controlling transmission of the first frame, wherein the first identifier can be interpreted by the first terminals, and the second terminals and the third terminals, the second identifier can be interpreted by the second terminals and the third terminals, and cannot be interpreted by the first terminals, the third identifier can be interpreted by the third terminals and cannot be interpreted by the first terminals and the second terminals, further wherein the first information causes the first terminal having received the first frame to detect that a bandwidth available in the communication group is restricted to the first bandwidth, the combination of the first information and the second information causes the second terminal having received the first frame to detect that a bandwidth available in the communication group is restricted to the second bandwidth, and the combination of the first information and the .
 




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over by Montojo et al (US 2013/0064119 as submitted in IDS), Montojo hereinafter, in view of Kim et al (2013/0265907 as submitted in IDS), Kim hereinafter.

Re. claim 1, Montojo teaches a wireless communication device (Fig.6, 610) comprising: a transmitter (Fig.6, 618) configured to transmit first information to designate a first bandwidth narrower than a maximum available bandwidth extended based on a predetermined channel (¶0089 - The eNodeB 610 transmits narrowband information (First Information) in a narrower bandwidth (First Bandwidth) to a second set of UEs (i.e., narrow bandwidth devices). Also, see in ¶0091, In block 812 (Fig.8A), the eNodeB transmits narrowband information to a second set of UEs.  The second set of UEs operate in a narrower bandwidth than the first set of UEs.), and transmit second information to designate a plurality of channels including at least one channel different from a channel in the first bandwidth among a plurality of channels in the maximum bandwidth (¶0089 - configured to transmit wideband information (Second Information) to a first set of UEs (i.e., regular UEs configured to operate in a full bandwidth range)… Also, see in ¶0091.. In block 810 (Fig.8A), an eNodeB transmits wideband information to a first set of UEs. As shown in Fig.7, Full bandwidth range (entire wideband channel) consists of narrowband channel for legacy UEs (second sets of UE) and channels for non-legacy bandwidth (first sets of UEs)) and controlling circuitry configured to control the transmitter (¶0089 - eNodeB 110 transmits via the controller/processor 675, transmit processor 616, transmitters 618, and/or antenna 620.).

expressly teach the claimed feature along with the limitation, transmit second information to designate a plurality of channels including at least one channel different from a channel in the first bandwidth among a plurality of channels in the maximum bandwidth (Fig.1-7 & ¶0036 -  An access point transmits beacon frames, to the channels operating within a radio band, at regular intervals to announce the existence and capabilities of the BSS. ¶0042 - In response to an association/reassociation request, the access point returns an association/reassociation response with the respective Operation Element indicating the channel number the BSS is operating on.  …..  If the Supported Channel Width field of a respective Capabilities Element indicates that the station supports a 20 MHz channel width, then the Primary Channel field of a respective Operation Element indicates the 20 MHz channel number the BSS is operating on.  For a HT station that supports a 40 MHz channel width, then the Primary Channel field of a HT Operation Element indicates the 20 MHz channel number and the Secondary Channel Offset field of the HT Operation Element indicates the position of the secondary channel relative to the primary channel. That is, for a legacy device, channel bandwidth is 20 MHz but for a for High Throughput (HT) device,  Channel bandwidth is 40 MHz with a combination of primary channel and a secondary channel (a plurality of channels in the maximum channel bandwidth of 40 MHZ). See, further in Fig. 5-7).

Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Montojo’s invention of  narrow bandwidth operation in LTE to 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
K along with Fig. 1-12.
Yongho Seok; 2017/0289987; See ¶0137-¶0155, ¶0161-¶0175, ¶0184-¶0200 along with Fig. 1-29.
Yu et al.; 2016/0014725; See ¶0006, ¶0068-¶0079, ¶0094-¶0109, ¶0120-¶0150, ¶0173, ¶0174 along with Fig.1-30. 

IEEE 802.11ax: Next Generation Wireless Local Area Networks; Der-Jiunn Deng, Kwang-Cheng Chen , Rung-Shiang Cheng, 2014. See Abstract, §I, §II, §III.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED SHAMSUL CHOWDHURY whose telephone number is (571)272-0485.  The examiner can normally be reached on Monday-Thursday 9 AM- 6 PM EST (Friday Var.).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 571-272-3940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/M.S.C. /Examiner, Art Unit 2467

/MICHAEL J MOORE  JR/Primary Examiner, Art Unit 2467